Order, Supreme Court, New York County (Riccobono, J.), entered November 4,1981, granting defendants’ motion to resettle a prior order to the extent of setting plaintiffs’ motion to strike the answer down for hearing on November 30,1981, unanimously modified, on the law and the facts and in the exercise of discretion, without costs or disbursements, to the extent of conditioning the grant of the motion to resettle on defendants’ payment to plaintiffs of the sum of $1,000 within 20 days after entry of the order to be settled herein and, except as thus modified, affirmed; in the event of default in the payment of said $1,000 as provided herein, the order entered November 4, 1981 is reversed, with costs and disbursements, the motion denied and the matter set down for inquest. Special Term, in a proper exercise of discretion, vacated defendants’ default. While resettlement of the order vacating the default was also warranted, in light of defendants’ cavalier attitude towards their responsibilities to the court and opposing counsel, and the resultant delay and inconvenience, costs should have been imposed. Settle order to provide for the restoration of this matter to the Special Term Part 1A Calendar for a day certain. Settle order. Concur — Murphy, P. J., Sullivan, Lupiano, Bloom and Fein, JJ.